Bank of America, N.A.

 

EXHIBIT 10.10

 

Promissory Note

 

Date: July 17, 2003

 

Amount: $18,000,000

 

Maturity Date: July 17, 2008

 

 

Bank:    Borrower: Bank of America, N.A.    Fountain Powerboats, Inc.
NC7-002-02-01    1653 Whichards Beach Road One Hannover Square, Suite 201   
Washington, North Carolina 27889 Raleigh, North Carolina 27601      Wake County,
North Carolina    Beaufort County, North Carolina (Street address including
county)    (Name and street address, including county)

 

FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Bank, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Bank, the
principal amount of Eighteen Million and no/100’s Dollars ($18,000,000), or so
much thereof as may be advanced from time to time in immediately available
funds, together with interest computed daily on the outstanding principal
balance hereunder, at an annual interest rate, and in accordance with the
payment schedule, indicated below.

 

1. Rate. The interest rate on this Note (the “Rate”) shall be a rate per year
equal to The Wall Street Journal LIBOR One Month Floating Rate plus the
Applicable Margin as defined below.

 

  (a)   The Wall Street Journal LIBOR One Month Floating Rate is a fluctuating
rate of interest equal to the one month London interbank offered rate as
published in the “Money Rates” section of The Wall Street Journal (or, if such
source is not available, such alternate source as determined by the Bank), as
adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other requlatory costs (the
“Index”). Any change in the rate will take effect on the effective date as
indicated in The Wall Street Journal. Interest will accrue on any non-banking
day at the rate in effect on the immediately preceding banking day.

 

  (b)   The Applicable Margin is the percent per annum set forth below, based on
the Borrower’s Funded Debt to EBITDA Ratio, as defined in the Financial
Covenants section of the Loan Agreement executed by the Borrower and the Bank on
the date hereof (the “Loan Agreement”), as set forth in the most recent
compliance certificate received by the Bank.

 

Funded Debt to EBITDA Ratio

--------------------------------------------------------------------------------

  

Applicable

Margin

--------------------------------------------------------------------------------

 

Less than or equal to 1.74 to 1.00*

   1.90 %*

1.75 to 1.00, but less than 2.50 to 1.00

   2.10 %

2.50 to 1.00, but less than 3.76 to 1.00

   2.25 %

Greater than or equal to 3.76 to 1.00

   2.50 %

 

  (c)   The Applicable Margin will be determined from the Borrower’s most recent
quarterly compliance certificate received by the Bank, as required by the Loan
Agreement. The Applicable Margin will be in effect from the first day of the
month following the receipt of that certificate until the first day of the month
following receipt of the next quarterly compliance certificate. If any quarterly
compliance certificate is not delivered on time, the Applicable Margin from the
date such certificate was due until the Bank receives it will be the highest
level set forth above. Notwithstanding any other provision of this Note, from
the date hereof to the first anniversary of this Note, the Applicable Margin
shall be deemed to be 2.25%.

 

Notwithstanding any provision of this Note, Bank does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by the applicable law of the State of North
Carolina; if any higher rate ceiling is lawful, then that higher rate ceiling
shall apply. Any payment in excess of such maximum shall be refunded to Borrower
or credited against principal, at the option of Bank.

--------------------------------------------------------------------------------

*   The Applicable Margin at this level shall be available only to the extent
that the ratio of Total Liabilities to Tangible Net Worth (as determined
pursuant to Section 4 of the Loan Agreement) does not exceed 1.50 to 1.00.

 

2. Accrual Method. Unless otherwise indicated, interest at the Rate set forth
above will be calculated by the 365/360 day method (a daily amount of interest
is computed for a hypothetical year of 360 days; that amount is multiplied by
the actual number of days for which any principal is outstanding hereunder).

 

3. Intentionally deleted

 

4. Payment Schedule. All payments received hereunder shall be applied first to
the payment of any expense or charges payable hereunder or under any other loan
documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Bank
shall determine at its option.

 

(a) Principal and Interest. Principal and interest shall be paid in consecutive
installments as set forth in Schedule 1 attached hereto, payable monthly,
commencing on August 11, 2003, and continuing on the same day of each successive
month thereafter, with a final payment of all unpaid principal and interest due
thereon on July 17, 2008. If, on any payment date, accrued interest exceeds the
installment amount set forth above, Borrower will also pay such excess as and
when billed.

 

(b) Mandatory Prepayments. In addition to the required payments of principal of
the Loan set forth above in this Section 4, the Borrower shall make a mandatory
prepayment of the principal amount of the Note annually in an amount equal to
fifty percent (50%) of the Borrower’s Excess Earnings After Debt Service. Each
such prepayment is to be made within fifteen days of the issuance of the
Borrower’s annual financial statements as required by the Loan Agreement, but in
no event later than 120 days after the close of the Borrower’s fiscal year. The
term “Excess Earnings After Debt Service” means, with respect to each fiscal
year of the Borrower, Cash Flow (as defined in the Loan Agreement) less Debt
Service. The term “Debt Service” means, with

 

1



--------------------------------------------------------------------------------

respect to each fiscal year of the Borrower, the sum of the scheduled principal
payments during such fiscal year, plus interest expense during such fiscal year,
plus the principal portion of scheduled capital lease payments during such
fiscal year.

 

5. Intentionally deleted.

 

6. Automatic Payment. The Borrower has elected to authorize Bank to effect
payment of sums due under this Note by means of debiting Borrower’s account
number 000694517459. This authorization shall not affect the obligation of
Borrower to pay such sums when due, without notice, if there are insufficient
funds in such account to make such payment in full on the due date thereof, or
if Bank fails to debit the account.

 

7. Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof,
or any other party hereto (individually an “Obligor” and collectively
“Obligors”) and each of them jointly and severally: (a) waive presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to Bank
(the “Loan Documents”); (b) consent to all delays, extensions, renewals or other
modifications of this Note or the Loan Documents, or waivers of any term hereof
or of the Loan Documents, or release or discharge by Bank of any of Obligors, or
release, substitution or exchange of any security for the payment hereof, or the
failure to act on the part of Bank, or any indulgence shown by Bank (without
notice to or further assent from any of Obligors), and agree that no such
action, failure to act or failure to exercise any right or remedy by Bank shall
in any way affect or impair the obligations of any Obligors or be construed as a
waiver by Bank of, or otherwise affect, any of Bank’s rights under this Note,
under any indorsement or guaranty of this Note or under any of the Loan
Documents; and (c) agree to pay, on demand, all costs and expenses of collection
or defense of this Note or of any indorsement or guaranty hereof and/or the
enforcement or defense of Bank’s rights with respect to, or the administration,
supervision, preservation, or protection of, or realization upon, any property
securing payment hereof, including, without limitation, reasonable attorney’s
fees, including fees related to any suit, mediation or arbitration proceeding,
out of court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable; Provided, however, Brunswick Corporation shall
not be subject to the foregoing provisions of this Section 7, it being the
intent of the parties that any such waivers, consents and covenants of Brunswick
Corporation shall be set forth in the Guaranty Agreement executed by Brunswick
Corporation and dated as of the date of this Note.

 

8. Prepayments. Other than the mandatory prepayments required in Section 4
above, the Borrower may not prepay the Loan except as hereinafter provided. The
Borrower may make voluntary partial prepayments of principal of this Note from
time to time from the cash flow of the Borrower. The Borrower may prepay the
balance of this Note in full (but not in part) at any time provided that: (i)
The Bank shall have received from the Borrower prior written notice of the
Borrower’s intent to prepay and the date on which prepayment will be made, (ii)
the prepayment shall be in the amount of 100% of the outstanding principal due
under this Note, plus accrued and unpaid interest thereon to the date of
prepayment, plus any other sums which have become due to the Bank under the Loan
Documents on or before the date of prepayment but have not been paid, and plus
the Make-Whole Amount (as defined herein). The “Make-Whole Amount” shall equal
(i) if the date of prepayment occurs on or before the date that is one year
after the date hereof, one percent (1%) of the unpaid balance due under this
Note on the day before the date of prepayment; and (ii) if the date of
prepayment occurs after the date that is one year after the date hereof,
one-half of one percent (0.50%) of the unpaid balance due under this Note on the
day before the date of prepayment. Nothing herein shall be deemed to alter or
affect any obligations that the Borrower may have to the Bank under any Swap
Agreements (as defined in the Loan Agreement).

 

9. Delinquency Charge. To the extent permitted by law, a delinquency charge may
be imposed in an amount not to exceed four percent (4%) of the unpaid portion of
any payment that is more than fifteen days late. Unless the terms of this Note
call for repayment of the entire balance of this Note (both principal and
interest) in a single payment and not for installments of interest or principal
and interest, the 4% delinquency charge may be imposed not only with respect to
regular installments of principal or interest or principal and interest, but
also with respect to any other payment in default under this Note (other than a
previous delinquency charge), including without limitation, a single payment of
principal due at the maturity of this Note. In the event any installment, or
portion thereof, is not paid in a timely manner, subsequent payments will be
applied first to the past due balance (which shall not include any previous
delinquency charges), specifically to the oldest maturing installment, and a
separate delinquency charge will be imposed for each payment that becomes due
until the default is cured.

 

10. Events of Default. The following are events of default hereunder: (a) the
failure of Borrower to make any payment of principal, interest or any fees due
under this Note or any Loan Documents, as and when due (whether upon demand, at
maturity or by acceleration); (b) the failure to perform or observe any covenant
set forth in Section 4.A., 4.C., 4.H., or Section 5 of the Loan Agreement; (c)
the failure of the Borrower or any other Obligor to perform or observe any
covenant, agreement or provision of the Loan Documents (other than as described
in clauses (a) and (b) above) and such failure shall continue for 30 or more
days after the earlier of receipt of notice of such failure by the Borrower from
the Bank or an officer of the Borrower becoming aware of such failure, (d) the
failure to pay or perform any other material obligation, liability or
indebtedness of any Obligor other than Brunswick Corporation to any other party,
and such failure shall continue for 30 or more days after receipt of notice of
such failure from the Bank; (e) the death of any Obligor (if an individual); (f)
the commencement of a proceeding against any Obligor for dissolution or
liquidation, the voluntary or involuntary termination or dissolution of any
Obligor; (g) the insolvency of, the business failure of, the appointment of a
custodian, trustee, liquidator or receiver for or for any substantial part of
the property of, the assignment for the benefit of creditors by, or the filing
of a petition under any bankruptcy, insolvency or debtor’s relief law or the
filing of a petition for any adjustment of indebtedness, composition or
extension by or against any Obligor and, if filed against any Obligor, such
petition is not dismissed within 60 days; (h) the determination by Bank that any
representation or warranty made to Bank by any Obligor in any Loan Documents or
otherwise in connection herewith is or was, when it was made, untrue or
materially misleading; (i) the entry of a judgment against any Obligor which has
had or is reasonably likely to have a Material Adverse Effect (as defined in the
Loan Agreement); (j) the seizure or forfeiture of, or the issuance of any writ
of possession, garnishment or attachment, or any turnover order for any property
of any Obligor if such event has had or is reasonably likely to have a Material
Adverse Effect (as defined in the Loan Agreement); (k) any Obligor asserts the
invalidity of any Loan Document or security interest, or (l) any event occurs
under any guaranty of this Note which, pursuant to the express terms of such
guaranty, permits Bank to demand immediate payment by the Obligor under such
guaranty.

 

11. Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Bank (however acquired or evidenced) shall, at the option of Bank, become
immediately due and payable and any obligation of Bank to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the Rate of interest on the unpaid principal shall
be increased at Bank’s discretion up to a rate of interest per annum which shall
be two percent (2%) above the Rate set forth in Section 1 above (the “Default
Rate”). The provisions herein for a Default Rate and a delinquency charge shall
not be deemed to extend the time for any payment hereunder or to constitute a
“grace period” giving Obligors a right to cure any default. At Bank’s option,
any accrued and unpaid interest, fees or charges may, for purposes of computing
and accruing interest on a daily basis after the due date of this Note or any
installment thereof, be deemed to be a part of the principal balance, and
interest shall accrue on a daily compounded basis after such date at the Default
Rate until the entire outstanding balance of principal and interest is paid in
full. Upon a default under this Note, Bank is hereby authorized at any time, at
its option and without notice or demand, to set off and charge against any
deposit accounts of any Obligor other than Brunswick Corporation (as well as any
money, instruments, securities, documents, chattel paper, credits, claims,
demands, income and any other property, rights and interests of any Obligor
other than Brunswick Corporation), which at any time shall come into the
possession or custody or under the control of Bank or any of its agents,
affiliates or correspondents, any and all obligations due hereunder.
Additionally, Bank shall have all rights and remedies available under each of
the Loan Documents, as well as all rights and remedies available at law or in
equity.

 

2



--------------------------------------------------------------------------------

12. Non-Waiver. The failure at any time of Bank to exercise any of its options
or any other rights hereunder shall not constitute a waiver thereof, nor shall
it be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Bank shall be cumulative and may be pursued singly,
successively or together, at the option of Bank. The acceptance by Bank of any
partial payment shall not constitute a waiver of any default or of any of Bank’s
rights under this Note. No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Bank
unless the same shall be in writing, duly signed on behalf of Bank; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Bank or the obligations of Obligors to Bank
in any other respect at any other time.

 

13. Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Bank shall be governed by and interpreted in
accordance with the law of the State of North Carolina. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, Obligors (other than Brunswick Corporation), and
each of them, irrevocably consent to and confer personal jurisdiction on the
courts of the State of North Carolina or the United States located within the
State of North Carolina and expressly waive any objections as to venue in any
such courts. Nothing contained herein shall, however, prevent Bank from bringing
any action or exercising any rights within any other state or jurisdiction or
from obtaining personal jurisdiction by any other means available under
applicable law. Notwithstanding the foregoing, however, in the event Brunswick
Corporation succeeds to the rights of the Bank as the holder of this Note, any
suit, action or proceeding brought in connection with or arising out of this
Note shall be brought solely in the Federal Courts of the Northern District of
Illinois or, if such court lacks jurisdiction, in the State Court located in
Lake County, Illinois.

 

14. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

15. Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Bank and their respective successors, assigns, heirs and
personal representatives, provided, however, that no obligations of Borrower or
Obligors hereunder can be assigned without prior written consent of Bank.

 

16. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION. FOR THE PURPOSES OF THIS ARBITRATION PROVISION ONLY, THE TERM “PARTIES”,
AS IT RELATES TO LENDER, SHALL INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR
AFFILIATE OF BANK INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY
OBLIGATION DESCRIBED OR EVIDENCED BY THIS AGREEMENT.

 

A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF ANY
BORROWER’S DOMICILE AT THE TIME OF THE EXECUTION OF THIS INSTRUMENT, AGREEMENT
OR DOCUMENT OR IF THERE IS REAL OR PERSONAL PROPERTY COLLATERAL, IN THE COUNTY
WHERE SUCH REAL OR PERSONAL PROPERTY IS LOCATED, AND ADMINISTERED BY J.A.M.S.
WHO WILL APPOINT AN ARBITRATOR; IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM
ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION WILL
SERVE. NOTWITHSTANDING THE FOREGOING, HOWEVER, IN THE EVENT BRUNSWICK
CORPORATION SUCCEEDS TO THE RIGHTS OF THE BANK AS THE HOLDER OF THIS NOTE, THE
ARBITRATION SHALL BE CONDUCTED IN LAKE COUNTY, ILINOIS. ALL ARBITRATION HEARINGS
WILL BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.

 

B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED
TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. BANK MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

 

Borrower represents to Bank that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note and hereby executes this Note under seal as of the
date here above written.

 

NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN OR ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Borrower:

FOUNTAIN POWERBOATS, INC.

By /s/ Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Name: Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Title: Chairman, CEO and President

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attest (If Applicable)

[Corporate Seal]

 

3